               Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                    BOSTON DIVISION

IN THE MATTER OF THE COMPLAINT
OF DOWN CAPE CHARTERS, LLC, AS
OWNER OF A 2016 23 FT. GODFREY                           Case No. 1:19-cv-12312
MARINE HURRICANE SUNDECK
MOTOR BOAT, FOR EXONERATION
FROM OR LIMITATION OF LIABILITY

                      COMPLAINT IN ADMIRALTY FOR EXONERATION
                          FROM OR LIMITATION OF LIABILITY

          NOW COMES Limitation Plaintiff, Down Cape Charters, LLC (hereinafter, the

“Limitation Plaintiff”), the owner of the 2016 Godfrey Marine 23-ft Hurricane Sundeck Motor

Boat (Hull Identification No.: GDY35702E616; Massachusetts Registration No.: MS 2009 L)

(hereinafter, the “Limitation Vessel”) in this action for exoneration from or limitation of liability

arising from an collision (hereinafter, the “Accident”) that occurred on June 20, 2018 during the

Limitation Vessel’s voyage in Pleasant Bay, Massachusetts (hereinafter, the “Voyage”), and

alleges as follows:


                                       Jurisdiction and Venue

          1.      This is a case within the admiralty and maritime jurisdiction of the United States

of America within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure, and is

brought pursuant to the federal Vessel Owner’s Limitation of Liability Act, 46 U.S.C. §§ 30501,

et seq.

          2.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1333. Venue is proper in this Court pursuant to Supplemental Rule F(9) of the Federal Rules of

Civil Procedure, as the Limitation Vessel has not been attached or arrested, no suit has been

commenced against the Limitation Plaintiff and the Limitation Vessel is within this District.


I-1632545.1
               Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 2 of 8



                 The Limitation Plaintiff, the Limitation Vessel, and “the Accident”

          3.      At all material times, the Limitation Plaintiff was and still is a Limited Liability

Company organized under the laws of Massachusetts, with its principal place of business located

in Harwich, Massachusetts.

          4.      The Limitation Vessel is a 2016 Godfrey Marine 23-ft Hurricane Sundeck Motor

Boat bearing Hull Identification Number: GDY35702E616 and Massachusetts Registration

Number: MS 2009 L.

          5.      At all material times, the Limitation Plaintiff was and still is the owner of the

Limitation Vessel.

          6.      The Limitation Vessel is currently located within the District of Massachusetts in

Orleans, Massachusetts.

          7.      The Voyage occurred on June 20, 2018 in the waters of Pleasant Bay near

Chatham, Massachusetts.

          8.      On June 20, 2018, Limitation Plaintiff rented the Limitation Vessel to Robert

Mazzarese, who was (and is) a reasonably competent, knowledgeable, and experienced boat

operator.

          9.      During the Voyage, Robert Mazzarese was the Limitation Vessel’s operator.

          10.     The Accident occurred after the Vessel encountered a wave that altered the

Limitation Vessel’s course and caused it to collide with the stern of a 1980 24-ft. Privateer (Hull

Identification No.: PVT24013M80F TMO) owned by Blue Claw Boat Tours, LLC.

          11.     Neither the Limitation Plaintiff, nor any of its employees or agents, were aboard

the Limitation Vessel at time of the Voyage or the Accident.

          12.     Neither the Limitation Plaintiff, nor any of its employees or agents, witnessed the

Accident.

                                                   2
I-1632545.1
              Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 3 of 8



          13.    The Accident occurred without the Limitation Plaintiff’s privity or knowledge.

          14.    At the conclusion of the Limitation Vessel’s Voyage, there was no pending

freight, but, as a result of the Accident, the Limitation Vessel was damaged.

          15.    The fair market value of the Limitation Vessel is estimated to be no more than

$37,365.00 (U.S.) (A true and correct copy of the Affidavit of Marine Surveyor Stephen Charette

is attached to this Petition as its Exhibit 1).

          16.    A day after the Accident, on June 21, 2018, written notice of a potential claim was

sent from Blue Claw Boat Tours, LLC to the Limitation Plaintiff, but that notice did not notify

the Limitation Plaintiff of any potential claim that would likely exceed the fair market value of

the Limitation Vessel. (See Ex. 1).

          17.    On or about October 21, 2019, an attorney for Blue Claw Boat Tours, LLC first

notified the Limitation Plaintiff of a potential claim that could exceed the fair market value of the

Limitation Vessel, via telephone call.

          18.    Pleasant Bay, off of the coast of Massachusetts, is a part of the navigable waters

of the United States, which is subject to federal admiralty jurisdiction.

          19.    The Accident had the potential to have a disruptive impact on maritime commerce

because accidents of the type involved here—a collision between two motor vessels—may, inter

alia, obstruct the navigable waterway or require rescue efforts that disrupt maritime commerce.

          20.    The navigation of motor boats on a navigable waterway, like the Limitation

Vessel’s navigation on Pleasant Bay, is a traditional maritime activity.


                   Limitation Plaintiff’s Claim for Exoneration or Limitation

          21.    The Limitation Plaintiff files this claim for exoneration from or limitation of

liability, pursuant to 46 U.S.C. §§ 30501-12.


                                                  3
I-1632545.1
              Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 4 of 8



          22.    Subject to an appraisal of its interest in the Limitation Vessel, the Limitation

Plaintiff herewith deposits with the Court, as security for the benefit of any forthcoming

claimants, an Ad Interim Stipulation of Value in the amount of Thirty-Seven Thousand, Three-

Hundred and Sixty-Five Dollars and 00/100 ($37,365.00) (U.S.), plus interest at six percent (6%)

per annum, from the date of the Ad Interim Stipulation of Value.

          23.    The Limitation Plaintiff is also depositing with this Court a Letter of Undertaking,

as security for the total value of its interest in the Vessel, in the amount stated in the Ad Interim

Stipulation of Value

          24.    In addition, the Limitation Plaintiff is also depositing with the Court, coincident

with the filing of its Limitation Complaint, a Stipulation for Costs in the sum of One Thousand

Dollars and 00/100 ($1,000.00) (U.S.) as security for costs, in accordance with Supplemental

Admiralty Rule F(1).

          25.    At all material times, the Limitation Vessel was seaworthy, properly maintained,

manned, equipped and supplied, and fit and safe for her intended purpose, and the Limitation

Plaintiff did not have privity or knowledge of the Limitation Vessel’s negligence and/or any

unseaworthiness of the Limitation Vessel that may have caused or otherwise occasioned the

Accident.

          26.    The Limitation Plaintiff claims the benefit of the Limitation of Liability Act, 46

U.S.C. §§ 30501, et seq., and the various acts amendatory and supplemental thereto and, in this

same proceeding, contests liability and the liability of the Limitation Vessel for any loss or injury

arising out of the Accident or coincident with the Voyage.

          27.    The Accident and all injuries and damages caused thereby or otherwise incurred

during or arising from the Accident or coincident with the Voyage were not due to any fault,



                                                  4
I-1632545.1
               Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 5 of 8



negligence, or lack of due care on the part of the Limitation Plaintiff or the Limitation Vessel,

nor were any injuries, losses, and damages occasioned by any unseaworthiness of the Limitation

Vessel. Instead, any injuries, losses, and damages incurred during or arising from the Accident

or coincident with the Voyage were due solely to and caused solely by the negligence of others

for whom the Limitation Plaintiff cannot be responsible.

          28.     The Limitation Plaintiff contests liability and the liability of the Limitation Vessel

for any injuries, losses, or damages occasioned or incurred during or arising from the Accident or

coincident with the Voyage and has valid defenses thereto based upon the facts and law.

          29.     Although filing the Ad Interim Stipulation of Value and corresponding Letter of

Undertaking herein, the Limitation Plaintiff expressly denies that it or the Limitation Vessel is

liable for any loss, injury, or damage.

          30.     The Limitation Plaintiff hereby claims and reserves the right to contest in this, or

any other court, any claim of liability against either itself, in personam, or the Limitation Vessel,

in rem.

          WHEREFORE, Limitation Plaintiff, Down Cape Charters, LLC, prays that this

Honorable Court will:


          1.      Enter an Order approving the above-described Ad Interim Stipulation of Value, in

the amount of Thirty-Seven Thousand, Three-Hundred and Sixty-Five Dollars and 00/100

($37,365.00) (U.S.), for which the Limitation Plaintiff deposits a Letter of Undertaking with the

Court, as security for the total value of its interest in the Limitation Vessel, and also approving

the Stipulation for Costs in the amount of One Thousand Dollars 00/100 ($1,000.00) (U.S.);

          2.      Issue a notice to all persons asserting claims, with respect to which the Limitation

Plaintiff seeks limitation, admonishing them to file their respective claims with the Clerk of this


                                                    5
I-1632545.1
               Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 6 of 8



Court and to serve on attorneys for the Limitation Plaintiff a copy thereof and an answer to this

Complaint (unless the claim includes an answer so designated) on or before a date to be fixed by

the Court;

          3.      Issue an injunction restraining and enjoining the prosecution of any and all suits,

actions or proceedings already commenced or to be commenced and the commencement and

prosecution thereafter of any and all suits, actions or proceedings of any nature or description in

any jurisdiction against the Limitation Plaintiff as aforesaid or against the Limitation Vessel or

against any other property of the Limitation Plaintiff except in this action, to recover damages for

or in respect of any loss, damage, injury, death or destruction done, occasioned or incurred

during the Accident or coincident with the Voyage;

          4.      Enter judgment in favor of Limitation Plaintiff exonerating it from any loss,

damage, injury or liability for any claims in any way arising out of or resulting from the Accident

or coincident with the Voyage;

          5.      If the Limitation Plaintiff shall be judged liable and if it is found to have any

interest remaining in the Limitation Vessel, limit its liability to the value of such interest; and

          6.      Afford to the Limitation Plaintiff such other and further relief as the Court deems

just and proper.


                                                Respectfully submitted,

                                                __/s/ Beata Shapiro____________

                                                       BEATA SHAPIRO, ESQUIRE
                                                       WILSON ELSER MOSKOWITZ EDELMAN &
                                                       DICKER, LLP
                                                       260 Franklin Street, 14th Floor
                                                       Boston, Massachusetts 02110
                                                       Phone: (617) 422-5320
                                                       Fax: (617) 423-6917
                                                       Email: beata.shapiro@wilsonelser.com

                                                   6
I-1632545.1
              Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 7 of 8




                                               CHRISTOPHER A. ABEL, Admission
                                               Application forthcoming
                                               JUSTIN G. GUTHRIE, Admission
                                               Application forthcoming
                                               WILLCOX & SAVAGE, PC
                                               440 Monticello Avenue, Suite 2200
                                               Norfolk, Virginia 23510
                                               Phone: (757) 628-5500
                                               Fax: (757) 628-5566
                                               Email: cabel@wilsav.com
                                                      jguthrie@wilsav.com
                                               Attorneys for the Limitation Plaintiff
                                               Down Cape Charters, LLC




                                           7
I-1632545.1
              Case 1:19-cv-12312-RGS Document 1 Filed 11/12/19 Page 8 of 8



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of November 2019, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
of such filing to counsel of record.

       To the best of my knowledge, there are no parties or attorneys who have appeared in this
case who require service by U.S. Mail.

                                                   ___/s/ Beata Shapiro_______




                                              8
I-1632545.1
